Memorandum:
Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, reckless endangerment in the first degree (Penal Law § 120.25). By pleading guilty, defendant forfeited his challenge to the evidence of his guilt supporting the reckless endangerment charge, i.e., his guilty plea “signaled] defendant’s ‘intention not to litigate the question of his guilt’ ” with respect to that charge (People v Taylor, 65 NY2d 1, 5 [1985]; see People v Dewitt, 295 AD2d 937, 938 [2002], lv denied 98 NY2d 709, 767 [2002]). In any event, that challenge “rests on speculation as to what the evidence might have been had there been a trial” (People v Washington, 262 AD2d 209 [1999], lv denied 93 NY2d 1006 [1999]). The sentence is not unduly harsh or severe. Present — Smith, J.P, Peradotto, Lindley, Green and Martoche, JJ.